DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement of Receipt
	Applicant's response filed on 02/09/2021 to the Office Action mailed on 12/22/2020 is acknowledged.
Claim Status
Claims 1-9 and 16-23 are pending. 
Claims 10-15 were previously cancelled.
Claim 1 is amended.
Claims 1-9 and 16-23 have been examined.
Claims 1-9 and 16-23 are rejected.
Priority
Priority to 371 PCT/EP2017/060175 filed on 04/28/2017 is acknowledged.

Withdrawn and New Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Response to Applicant’s Arguments
The rejection of claims 1-9 and 16-18 under 35 U.S.C. 103 as being unpatentable over Chang et al. (Korean patent application publication 2015061818 A, Published 06/05/2015) in view of Haughton (Achillea millefolium (L), Published 11/27/2014) is withdrawn in view of the amendment to the claims.
The rejection of claims 19-23 under 35 U.S.C. 103 as being unpatentable over Chang et al. (Korean patent application publication 2015061818 A, Published 06/05/2015) in view of Haughton (Achillea millefolium (L), Published 11/27/2014) as applied to claims 1-9 and 16-18 above, and further in view of Rana et al. (US Patent Application Publication 2015/0313835 A1, Published 11/05/2015) is withdrawn in view of the amendment to the claims. 





Claims 1-9 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Langrish et al. (US patent application publication 2013/0251884 A1, Published 09/26/2013) in view of Pflanze (German Patent DE 1926166 A1, Published 11/26/1970).
The claims are directed to a composition comprising 10-50% yarrow fresh plant press juice dry residue and 50-90% carrier such as maltodextrin. The claims are further directed to the composition further comprising an antioxidant/preservative. The claims are further directed to the composition comprising 0.01-10% antioxidant. The claims are further directed to a method of manufacturing yarrow fresh plant press juice concentrate comprising providing yarrow fresh plant press juice  and concentrating by freeze-drying. 
Langrish et al. teach powder food product comprising one or more vegetable components together with an amount of whey protein isolate (prior art claim 1). The product further comprises one or more extraneous additives (prior art claim 21). The food product comprises 50% maltodextrin and 10% whey protein isolate (prior art claim 27). “Methods of manufacture refer to methods of microencapsulation that are suitable for making food powders. Microencapsulation methods are selected from the group including spray drying, spray cooling and chilling, fluidized bed coating, extrusion, freeze drying and co-crystallization” (paragraph 0062). A method of manufacturing a powder food product comprising a whey protein isolate and one or more vegetable component comprising preparing a solution of vegetable juice and whey protein isolate and spraying drying the solution to form the product (prior art claim 35). The method results in a product with a longer shelf-life and easier storage, handling, and transport (paragraph 0205). 
Langrish et al. lacks a teaching wherein the vegetable juice is from yarrow.
Pflanze teaches juices of a wide variety of vegetable products such as yarrow (abstract).


This is a new ground of rejection necessitated by the amendment to the claims.
Claims 19-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Langrish et al. (US patent application publication 2013/0251884 A1, Published 09/26/2013) in view of Pflanze (German Patent DE 1926166 A1, Published 11/26/1970) as applied to claims 1-9 and 16-18 above, and further in view of Rana et al. (US Patent Application Publication 2015/0313835 A1, Published 11/05/2015).
The claims are further directed to a method of application of the yarrow composition to the skin.
The teachings of Langrish et al. and Pflanze are discussed above.
Langrish et al. and Pflanze lack a teaching wherein the composition is applied to the skin.
Rana et al. teach application of Yarrow extract to the skin in order to visibly whiten human skin (paragraph 0072).
It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to utilize the powder composition of Langrish et al. and Pflanze on the skin of a human and have a reasonable expectation of success. One would have been motivated to do so in order to visibly whiten the skin. Therefore, the instant claims are rendered obvious by the teachings of the prior art.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SOROUSH whose telephone number is (571)272-9925.  The examiner can normally be reached on M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ALI SOROUSH/Primary Examiner, Art Unit 1617